Order entered October 15, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00703-CR

                               THE STATE OF TEXAS, Appellant

                                                V.

                              ASHLEY BETH GAMMILL, Appellee

                         On Appeal from the County Criminal Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. MA12-49137

                                            ORDER
        The Court DENIES appellee’s October 11, 2013 second motion for extension of time to

file appellee’s brief.

        We ORDER appellee to file the brief within FIFTEEN (15) DAYS from the date of this

order. If appellee’s brief is not filed within the specified time, we will submit the appeal without

appellee’s brief.


                                                       /s/   LANA MYERS
                                                             JUSTICE